Citation Nr: 1426792	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, prior to February 1, 2011.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971.  He served in the Republic of Vietnam from May 1968 to May 1969 and from March 1970 to January 1971.  His decorations included the Vietnam Campaign Medal, the Vietnam Service Medal and the Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO in Newark, New Jersey.  

The jurisdiction of the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In October 2010, the Veteran testified at a hearing held at the offices of the Board before the undersigned Veterans Law Judge; a transcript of this hearing is of record.

In March 2011 and July 2013, the Board remanded the appeal for additional development. 

In July 2013, the RO granted service connection for ischemic heart disease.  A 60 percent rating was assigned beginning on February 1, 2011.  In December 2013, the RO amended the award to include a staged rating.  As a result of these decisions, the Veteran's combined schedular rating is 100 percent, beginning on February 1, 2011.  

The RO's award of a 100 percent schedular disability rating renders moot the claim for a TDIU rating beginning on Febraury 1, 2011.   Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  The claim has been captioned accordingly on the title page.

In this vein, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).

Here, for the period beginning on February 1, 2011, the Veteran does not have other service-connected disabilities that are rated at 60 percent or more.  As such, the concerns addressed in Bradley are not present in this case, and the Board need not address whether a TDIU rating is warranted beginning on February 1, 2011.

The Board has considered documentation included in Virtual VA and VBMS.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

In July 2013, the Board remanded the appeal in order to request authorization from the Veteran for a release of records from his previous employer pertaining to his medical retirement, and to obtain a medical opinion.  

Thereafter, the RO was to readjudicate the claim and issue a Supplemental Statement of the Case (SSOC).

In a September 2013 letter, the Veteran was asked to submit authorization for the release of records.  He did not respond to the request.

While the RO awarded a 100 percent schedular rating beginning on February 1, 2011, the issue of entitlement to a TDIU rating prior to this date was not readjudicated with an SSOC, nor did the RO obtain the requested medical opinion.  This does not substantially comply with the July 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, the Veteran's representative requested that the matter be remanded in order to obtain the medical opinion previously ordered.  The Board agrees.
 
A retrospective medical opinion regarding the Veteran ability to perform substantially gainful employment prior to February 1, 2011 would be helpful in resolving the claim, for the reasons outlined by the Board in the July 2013 remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain a medical opinion addressing the issue of entitlement to a TDIU rating by reason of service-connected disabilities prior to February 1, 2011.  The Veteran's claims file must be reviewed by the examiner. 

Based on a review of the entire record, a VA examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that the service-connected disabilities, either separately or in combination, prevented the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience prior to February 1, 2011. 

The examiner is advised that prior to February 1, 2011, the Veteran's service-connected disabilities included the following: residuals of fragment wounds of the right forearm and elbow (10 percent), chest with retained foreign body (10 percent), and left face (noncompensable); posttraumatic stress disorder (PTSD) (50 percent); diabetes mellitus type 2 (20 percent); peripheral neuropathy of the right upper extremity (10 percent), left upper extremity (10 percent), right lower extremity (20 percent), and left lower extremity (20 percent); and erectile dysfunction (noncompensable).

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



